Citation Nr: 0810610	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  99-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1946 and from October 1946 to June 1960.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied a claim of entitlement 
to a TDIU.  The veteran perfected a timely appeal of this 
determination to the Board.

In May 2002, the veteran, accompanied by his representative, 
testified at a hearing conducted at the local VA office 
before the undersigned Veterans Law Judge on an appeal of 
another issue.  When the matter was before the Board in 
August 2002, it was remanded for further development and 
adjudication.  In remanding the matter, the Board noted that 
at the time of the May 2002 hearing, the claims file had been 
mislaid temporarily, and was therefore not available for 
review by either the undersigned Veterans Law Judge or the 
veteran's representative.  As such, the undersigned Veterans 
Law Judge and the veteran's representative were unaware that 
the issue of TDIU had been developed for appellate review and 
the issue was therefore not discussed at the May 2002 
hearing.  As a consequence, on remand, the Board directed the 
RO to have the veteran indicate whether he wished to testify 
at a Board hearing on the TDIU issue; the veteran responded 
that he did not wish to testify at another Board hearing.

When the matter was again before the Board in May 2004, the 
Board remanded the TDIU claim for further development and 
adjudication.  In August 2005, the Board remanded the TDIU 
claim again for further evidentiary development and for the 
RO to complete the actions ordered by the Board in the May 
2004 Remand.  The requested development has been completed.  
The case has now been returned to the Board for further 
appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.





REMAND

While further delay in the processing of this appeal is 
unfortunate, following a preliminary review of the record, 
the Board finds that additional action by the RO/AMC is 
necessary prior to the Board's review of the veteran's claim. 

As noted above, the Board remanded the veteran's TDIU claim 
in May 2004 and August 2005, in part, to obtain an opinion on 
whether it is at least as likely as not that the veteran's 
service connected disabilities, either alone or in the 
aggregate, render him unable to secure or follow a 
substantially gainful occupation as well as to have his case 
referred to the Director of C & P for a determination as to 
whether the veteran is entitled to TDIU under 38 C.F.R. 
§ 4.16(b) (2007).

In an October 2005 VA examination report, based on a review 
of the claims file and an examination of the veteran, Dr. 
R.G. opined that it was at least as likely as not that the 
veteran's service connected disabilities both alone and in 
the aggregate rendered him unable to secure or follow a 
substantial gainful occupation.  Dr. R.G. maintained that the 
veteran could no longer be far from a restroom because of his 
incontinence of stool and also because he was unable to use 
his left arm.  

In a follow-up VA examination report dated in October 2006, 
Dr. R.G. noted that by history, the veteran's symptoms began 
prior to the radiation he had for prostrate cancer and they 
had not worsened since the radiation.  Dr. R.G. opined that 
it was more likely than not that the veteran's symptoms of 
incontinence, diarrhea, rectal pain, and intermittent 
bleeding were more likely due to the complications of 
multiple surgeries for hemorrhoids rather than from the 
radiation treatment.  

In an October 2007 memorandum, the Director of C & P noted 
that his service was not persuaded that the evidence in its 
entirety showed that the veteran was unemployed and 
unemployable due to his service connected left shoulder 
disability and hemorrhoids.  

In light of Dr. R.G. linking the veteran's rectal 
incontinence to his hemorrhoid disability and 
unemployability, the Board finds that the issue of whether 
the currently assigned evaluation for the hemorrhoid 
disability accurately reflects the current severity of the 
disability is inextricably intertwined with the TDIU issue 
notwithstanding that an appeal of this issue has not been 
developed for review.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (providing that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  The veteran 
is currently assigned a single 30 percent rating for his 
hemorrhoid disability under Diagnostic Codes "7336-7333."  
The veteran's disability, however, is manifested by a history 
of multiple surgeries for his hemorrhoids (even as recently 
as in 2003, according to the October 2006 VA examination 
report) and rectal incontinence.  

Under Diagnostic Code 7336, evaluations are based primarily 
on the severity of the hemorrhoids.  See 38 C.F.R. § 4.114, 
Code 7336 (2007).  Under Diagnostic Code 7333, evaluations 
are based on the severity of reduction of the lumen and 
leakage of feces.  See 38 C.F.R. § 4.114, Code 7333 (2007).  
Under Diagnostic Code 7332, evaluations are based on the 
severity and frequency of leakage of feces.  See 38 C.F.R. § 
4.114, Diagnostic Code 7332 (2007).  Section 4.114 does not 
prohibit combination of ratings under Diagnostic Codes 7332, 
7333, and 7336, and as symptoms listed under Diagnostic Codes 
7332, 7333 and 7336 are distinct, assigning separate ratings 
under these codes would not violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2007).  Thus, it is necessary 
to resolve the issue of whether the veteran's overall 
hemorrhoid disability, including rectal incontinence, 
warrants an increased rating and/or separate ratings under 
Diagnostic Codes 7332, 7333, and 7336.  Any records of 
treatment the veteran has received for his hemorrhoid 
disability and rectal incontinence throughout the years 
should be associated with the claims file.  

Finally, to ensure the record is complete on the TDIU issue, 
records of treatment the veteran has received for his service 
connected left shoulder disability since his last VA 
examination (through QTC Medical Services) in March 2003 
should also be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
that have treated him for his hemorrhoids 
and rectal incontinence throughout the 
years and his left shoulder disability 
since March 2003.  With any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain and 
associate with the claims files any 
medical records identified by the veteran 
that have not been secured previously.

2.  The RO/AMC should re-evaluate the 
extent of the severity of the veteran's 
hemorrhoids and rectal incontinence in 
light of the more recent medical records, 
including the October 2005 and October 
2006 VA examination reports.  The RO/AMC 
should consider the propriety of 
assigning separate ratings under any of 
Diagnostic Codes 7332, 7333, and 7336.  

Should the veteran submit a timely notice 
of disagreement in response to the rating 
determination on the hemorrhoid and 
rectal incontinence issue, then a 
statement of the case must be issued to 
allow the veteran to perfect an appeal to 
the Board if he so desires.  

3.  The RO/AMC should readjudicate the 
TDIU claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



